DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to: Amendment filed 18 Jul 2022
	Claims 1-11 are pending in this case. Claims 1, 5 and 7 are independent claims

Applicant’s Response
In Applicant’s Response dated 18 Jul 2022, Applicant amended claims 1-11; argued against all rejections previously set forth in the Office Action dated 16 Mar. 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (Pub. No.: US 2013/0159826 A1; Date: Jun. 20, 2013) (hereinafter “Mason”) in view of Krishnaprasad et al. (Pub. No.: US 2007/0208744 A1; Filed: Feb. 28, 2007) (hereinafter “Krishnaprasad”).
Regarding independent claims 1 and 7, Mason disclose a method for URL shortening, comprising: 
generating a new short URL having a disclosure statement in response to a user clicking on a link, wherein the disclosure statement provides a nature of the link in a URL structure (0085-0086; 0090; 0093); 
sending an interstitial page with interface elements, thereby providing a user with a choice to interact with the link, wherein the choice comprises redirection with a collection of personal data, redirection without collecting personal data, or no further redirection and wherein the choice is associated with redirection parameters (0093; Mason disclose and interstitial page which redirects without collecting personal data);
 
Mason does not expressly disclose collecting consent of the user for the personal data, thereby signifying an agreement to the processing of the personal data or redirecting the user to a destination URL without processing of the personal data of the user if there is no consent of the user;
storing a record about the consent of the user, thereby signifying an agreement to the processing of the personal data.

Krishnaprasad teach collecting consent of the user for the personal data, thereby signifying an agreement to the processing of the personal data or redirecting the user to a destination URL without processing of the personal data of the user if there is no consent of the user (0065; 0220);
storing a record about the consent of the user, thereby signifying an agreement to the processing of the personal data (0220).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Krishnaprasad with mason for the benefit of being able to more quickly make a determination of the content of a page or site. 

Regarding dependent claims 2 and 8, Mason disclose the method of claims 1 and 7 respectively, further comprising: 
waiting for a timer set for a certain time interval to elapse (0087; 0095; 0099; 0123); 
clicking or tapping a button or link (0087; 0095; 0099; 0123); 
providing a password for further redirecting (0096); 
providing a consent or agreement with certain conditions or statement (0096); and/or 
providing confirmation of certain conditions comprising at least one of age and location (0099; 0146).

Regarding dependent claims 3 and 9, Mason disclose the method of claims 1 and 7 respectively, wherein the redirection parameters further comprises: 
the destination URL (0008; 0085-0086; 0090; 0093); 
information about a domain name corresponds for a short URL (0085-0086; 0090; 0093); 
information about an interstitial page displayed on a visitor device prior to redirection (0085-0086; 0090; 0093); 
information about a disclosure statement displayed on the interstitial page (0085-0086; 0090; 0093); 
the type of action to be taken by the visitor device to get redirected from the interstitial page to the destination URL (0008; 0010; 0011; 0014; 0085-0086; 0090; 0093); and 
redirection conditions comprising a user agent on the visitor device comprising at least one of a browser, an operation system, a device type, preferred language of the visitor device, geographical location of the visitor device, a total number of clicks on the short link, and time intervals (0008; 0010; 0011; 0014; 0085-0086; 0090; 0093).

Regarding dependent claims 4 and 10, Mason disclose the method of claims 1 and 7 respectively, further comprising extracting a link ID from the new short URL (0085; 0086; 0090).

Regarding independent claim 5, Mason disclose a computer system for URL shortening, comprising: 
a domain (0004; 0009);
 a short URL containing a disclosure statement in a URL structure; a destination URL (0008; 0010; 0011; 0014; 0085-0086; 0090; 0093); 
a client device, wherein the client device connects to the system via a URL shortening server (0008; 0010; 0011; 0014; 0085-0086; 0090; 0093); 
a visitor device, wherein the visitor device connects to the system via the URL shortening server (0008; 0010; 0011; 0014; 0085-0086; 0090; 0093); 
an interstitial page editor or selector, wherein the interstitial page editor or selector generates or selects a pre-created interstitial page with a pre-defined or defined by a client disclosure statement (0010; 0011; 0014; 0085-0086; 0090; 0093); 
an interstitial page containing a disclosure statement (0085-0086; 0090; 0093); and 
wherein the URL shortening server is in communication with the client and visitor devices (0085-0086; 0090; 0093).
and programs instructions to:
	generate a new short URL having a disclosure statement in response to a user clicking on a link, wherein the disclosure statement provides a nature of the link in a URL structure (0085-0086; 0090; 0093); 
send an interstitial page with interface elements, thereby providing a user with a choice to interact with the link, wherein the choice comprises redirection with a collection of personal data, redirection without collecting personal data, or no further redirection and wherein the choice is associated with redirection parameters (0093; Mason disclose and interstitial page which redirects without collecting personal data);
 
Mason does not expressly disclose collect consent of the user for the personal data, thereby signifying an agreement to the processing of the personal data or redirecting the user to a destination URL without processing of the personal data of the user if there is no consent of the user;
store a record about the consent of the user, thereby signifying an agreement to the processing of the personal data.

Krishnaprasad teach collect consent of the user for the personal data, thereby signifying an agreement to the processing of the personal data or redirecting the user to a destination URL without processing of the personal data of the user if there is no consent of the user (0065; 0220);
store a record about the consent of the user, thereby signifying an agreement to the processing of the personal data (0220).
Therefore at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine Krishnaprasad with mason for the benefit of being able to more quickly make a determination of the content of a page or site. 

Regarding dependent claims 6 and 11, Mason disclose the computer system of claims 5 and 11, further comprising: 
a server script or application, or an application on the client device for automatically or manually transforming regular URLs to the URLs with a disclosure statement in the URL structure redirecting visitor device to the destination address via interstitial page or screen containing the disclosure statement (0085-0086; 0090; 0093).

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768